Title: From John Quincy Adams to John Adams Smith, 21 April 1824
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir,
					Washington 21 April 1824.
				
				The Revd. Joseph Caldwell bearer of this letter, President of the University of North Carolina, is commissioned to make certain purchases for the library and Philosophical apparatus of that Institution;—If it should be in your power to furnish him any information, or otherwise to assist him in the accomplishment of this object, as I know it will afford the highest gratification to you, I the more readily give you the assurance that I shall feel it as a particular obligation to me.—I am, &c
				
					John Quincy Adams.
				
				
					The same to Daniel Sheldon, Paris—
				
			